acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowledged sca cc dom it a caprohofsky wta-n-108819-97 date date to janet m balbo acting national director submission processing t s attn curt reuter from assistant chief_counsel cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the submission processing function of the national_office disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issues if a taxpayer claims the earned_income_credit and attache sec_1 schedule eic showing a year of birth for the qualifying_child that would qualify for the eic but the service’s national account profile nap data from the social_security administration show a different year of birth that would make the child too old to qualify may the service treat this discrepancy as a mathematical_or_clerical_error if a taxpayer claims the eic without qualifying children can the service use nap data to determine whether the taxpayer meets the age criteria for eic eligibility and disallow the eic if the taxpayer does not wta-n-108819-97 if a taxpayer claims the dependent_care_credit and the service uses nap data to determine that the child claimed is more than years old and therefore not qualified can the service treat the entry claiming the credit as a math error and reduce or remove the credit conclusion the service does not have authority to treat these discrepancies as mathematical or clerical errors if a qualifying_child or eligible_individual for the eic or a qualifying_individual for the dependent_care_credit is not qualified for age reasons adjustments must be made through the deficiency procedures discussion the service uses nap data to determine whether correct tins have been reported for the eic dependent_care_credit and personal exemptions disallowing the entries as math errors if correct tins were omitted the service also uses nap data to determine whether various age criteria are met for the eic and the dependent_care_credit you ask whether the credits can be disallowed as math errors when the nap data show that age criteria are not met a qualifying_individual for purposes of the dependent_care_credit includes a dependent of the taxpayer who is under the age of and with respect to whom the taxpayer is entitled to a personal_exemption deduction under sec_151 sec_21 of the code an individual must be under the age of or a student under the age of to be a qualifying_child for the earned_income_credit sec_32 an individual who does not have a qualifying_child must have attained the age of but not attained the age of to be an eligible_individual for the earned_income_credit sec_32 sec_6213 of the internal_revenue_code provides that the service may summarily assess additional tax due as a result of a mathematical_or_clerical_error math error without sending the taxpayer a notice_of_deficiency and without giving the taxpayer an opportunity to petition the tax_court the assessment must be abated at the taxpayer's request sec_6213 defines the term mathematical_or_clerical_error to mean wta-n-108819-97 a an error in addition subtraction multiplication or division shown on any return b an incorrect use of any table if the incorrect use is apparent from the existence of other information on the return c an entry on a return of an item that is inconsistent with another entry of the same or another item on the return d an omission of information required to be supplied on the return to substantiate an entry on the return e an entry on a return of a deduction or credit in an amount that exceeds a statutory limit if the limit is expressed as a specified monetary amount or as a percentage ratio or fraction and if the items entering into the application of such limit appear on such return f an omission of a correct taxpayer_identification_number tin required under sec_32 relating to the earned_income_credit to be included on a return g an entry on a return claiming the credit under sec_32 with respect to net_earnings_from_self-employment described in sec_32 to the extent self-employment_tax on the earnings has not been paid and h an omission of a correct tin required under sec_21 relating to expenses for household and dependent care necessary for gainful employment or sec_151 relating to allowance of deductions for personal exemptions prior to recent legislative changes the only situations in which the math error procedures could be used were those in which the error was apparent from the face of the return and the correct amount was determinable with a high degree of probability from the information that appears on the return general explanation of the tax reform act of 94th cong 2d sess vol c b the small_business job protection act p l no and the personal responsibility and work opportunity reconciliation act p l no modified this rule by adding specific authority for the service to treat missing or incorrect tins as math errors for certain purposes sec_6213 and h our understanding is that the service discovers most of these tin errors by checking the reported information against nap data however the authority in sec_6213 and h is limited to wta-n-108819-97 missing or incorrect tins the math error definitions in sec_6213 and h do not include other inaccuracies revealed by nap data thus failure to meet age criteria is not a math error under sec_6213 or h of the other meanings of math error only sec_6213 and e are potentially applicable however sec_6213 requires that two entries on the return are inconsistent as discussed above age inaccuaracies are determined by checking entries on the return against the nap data information not on the return because only one entry on the return is involved sec_6213 does not apply sec_6213 pertains to entries claiming deductions or credits nevertheless the definition only includes entries claiming a deduction or credit in excess of a statutory limit expressed as a specified monetary amount or as a percentage ratio or fraction for example an entry claiming the medical_expense_deduction under sec_213 without meeting the -of-adjusted-gross-income floor is a math error the age provisions for the earned_income_credit and dependent_care_credit are not within this definition we note that eligibility for the dependent_exemption under sec_151 may also depend on meeting age requirements see sec_151 since an individual may qualify as a dependent regardless of age if his or her income is less than the exemption_amount see sec_151 it is unlikely that the service can determine that an individual is ineligible based solely on nap data however to the extent it is possible our conclusion would apply in the sec_151 context as well if you have any comments or suggestions on the interpretation of this provision please call cathy prohofsky pincite0 assistant chief_counsel income_tax accounting by_________________________ michael d finley chief branch cc eosco t s eocso t c
